DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the composition" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  There is no previous reference to “a composition from either claims 1 or 15 which would give the limitation in question proper antecedent basis.  To further prosecution, the examiner is interpreting the intent of the applicant was to have this portion of the claim recite “the inorganic coating” and will be examined on the merits as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 6, 8, 10, 12, 15, 16, 20, 27, 29-31, 42, 44, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1723600 B1 (hereinafter “Kim”) with a machine translation being used as the English language equivalent translation (submitted on 13 November 2019), and further in view of United States Patent Application Publication No. US 2004/0121114 (hereinafter “Piana”).Regarding claims 1, 15, 16, 30, and 31 	Kim teaches a flame retardant (building) panel comprising a flame retardant material 200, and a patterned wood veneer (body) 400 bonded to one surface of the flame retardant material 200 with an adhesive 300, where the veneer has a first major surface opposite a second major surface (abstract, page 4, 2nd paragraph and Figure 1).  Kim teaches a flame retardant coating (coating) 600 on an upper surface of a colored layer 500, which is atop the first major surface of the veneer 400 (Figure 1, and page 4, 8th – 10th paragraphs).  Kim teaches the coloring layer 500 is applied to the veneer 400 to provide a colorant to the wood, which would be required by the customer (page 4, 6th – 9th paragraphs), which suggests the flame retardant coating 600 is optically transparent so the underlying wood and colorant would be visible from the surface of the panel, meeting the claimed feature requiring a coating to be optically transparent and flame retardant, wherein the flame retardant coating is substantially transparent 600 is an inorganic coating comprising a silicate compound, wherein the inorganic coating comprises a non-ionic dispersant and an ionic dispersant. 	Piana teaches the application of a flame retardant coating to a substrate (abstract).  Piana teaches the term “substrate” is defined as any item, material or product that is suitable for flame retardancy treatment, including wood (paragraph [0193]).  Piana teaches the flame retardant coating includes a composition comprising flame retardant substances (paragraphs [0209] and [0210]).  Piana teaches a flame retardant substance includes a powdered metal, such as calcium silicate, sodium silicate (inorganic compound comprising a silicate compound), among others (paragraph [0223]).  Piana teaches one or more stability enhancing agents may be employed in the composition and includes a combination of nonionic surfactants (dispersant) and anionic surfactants (dispersant) (paragraphs [0248] – [0252]).  Piana also teaches the pH of the composition ranges from about 2 to about 11 (paragraph [0269]), which overlaps the claimed ranges.  Piana teaches the flame retardant substances of the composition includes chlorinated paraffins (wax) which generally acts chemically in the gas phase (paragraphs [0209] – [0211]).  However, Piana does not explicitly teach the paraffin (wax) is present in an amount ranging from a non-zero value up to 2 wt% based on the total weight of the inorganic coating.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the chlorinated paraffin using nothing more than routine experimentation to achieve the desired level of the flame retardant properties exhibited 600 of Kim and the flame retardant coating of Piana for use as a flame retardant coating used for wooden substrate applications. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the flame retardant coating 600 of Kim, and substituting the material for the flame retardant coating 600 of Kim with the flame retardant composition, including the silicate compounds, as taught by Piana, motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising the flame retardant substances known in the art as being functionally equivalent and predictably suitable for use in forming such a flame retardant coating.Regarding claim 2 	In addition, Kim teaches the veneer (body) 400 is made of wood (page 3, last paragraph), meeting the claimed feature requiring the first major surface of the body is wood.Regarding claims 3 and 6 	In addition, Piana teaches the stabilizing agents includes surfactants (dispersants) made from organic components (paragraphs [0248] – [0253]).  Piana Regarding claim 8 	In addition, Piana teaches the composition provides or improves the flame retardant properties to the substrates onto which it is applied (abstract).  Piana does not explicitly teach the coating is present in an amount ranging from about 40 g/m2 to about 120 g/m2.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate thickness (which correlates to the basis weight) of the coating composition depending on the degree of flame retardant properties desired using nothing more than routine experimentation.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  Regarding claim 10 	In addition, Piana teaches the flame retardant compounds/substances includes alumina trihydrate which accelerates the decomposition of halogen sources and promotes char formation when used with zinc halide or zinc oxyhalide (paragraph [0219]).  Piana does not explicitly teach the alumina trihydrate is present in an amount ranging from about 0.5 wt% to about 12.5 wt% based on the total weight of the Regarding claims 12 and 27	In addition, Piana teaches the flame retardant compounds includes halogen-containing organic compounds and antimony trioxide (paragraphs [0211]- [0214]), which corresponds to the claimed oxidizer.Regarding claim 20 	In addition, Piana teaches the mixture of components or ingredients employed to form the flame retardant composition may be in the form of a solution (paragraph [0275]), where a solution is defined as a combination of a solute and solvent wherein both may be solid (paragraph [0188]), which corresponds to an embodiment where the inorganic coating has a solids content of at least 99 wt% based on the total weight of the inorganic coating.Regarding claim 29Regarding claims 42, 44, and 69	Kim teaches a flame retardant (building) panel comprising a flame retardant material 200, and a patterned wood veneer (body) 400 bonded to one surface of the flame retardant material 200 with an adhesive 300, where the veneer has a first major surface opposite a second major surface (abstract, page 4, 2nd paragraph and Figure 1).  Kim teaches a flame retardant coating (top coat) 600 on an upper surface of a colored layer 500, which is atop the first major surface of the veneer 400 (Figure 1, and page 4, 8th – 10th paragraphs).  Kim teaches the coloring layer 500 is applied to the veneer 400 to provide a colorant to the wood, which would be required by the customer (page 4, 6th – 9th paragraphs), which suggests the flame retardant coating 600 is optically transparent so the underlying wood and colorant would be visible from the surface of the panel, meeting the claimed feature requiring a top coat to be optically transparent such that the first major surface of the body is visible through the top coat. 	Kim does not explicitly teach the flame retardant coating (top coat) 600 comprises a first sub-layer and a second sub-layer atop the first sub-layer.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional flame retardant coating to improve the flame retardant capabilities of the flame retardant panel, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  600 is an inorganic coating comprising a silicate compound (a first silicate compound and a second silicate compound and a wax, respectfully), and the first sub-layer comprising a non-ionic dispersant and an ionic dispersant.	Piana teaches the application of a flame retardant coating to a substrate (abstract).  Piana teaches the term “substrate” is defined as any item, material or product that is suitable for flame retardancy treatment, including wood (paragraph [0193]).  Piana teaches the flame retardant coating includes a composition comprising flame retardant substances (paragraphs [0209] and [0210]).  Piana teaches a flame retardant substance includes a powdered metal, such as calcium silicate, sodium silicate (inorganic compound comprising a silicate compound), among others (paragraph [0223]).  Piana teaches one or more stability enhancing agents may be employed in the composition and includes a combination of nonionic surfactants (dispersant) and anionic surfactants (dispersant) (paragraphs [0248] – [0252]).  Piana also teaches the pH of the composition ranges from about 2 to about 11 (paragraph [0269]), which overlaps the claimed ranges.  Piana teaches the flame retardant substances of the composition includes chlorinated paraffins (wax) which generally acts chemically in the gas phase (paragraphs [0209] – [0211]).   	Therefore, Piana establishes a functional equivalence between the flame retardant coating 600 of Kim and the flame retardant coating of Piana for use as a flame 600 of Kim, and substituting the material for the first sub-layer and the second sub-layer from the modified flame retardant coating 600 of Kim with the flame retardant composition, including the silicate compounds, as taught by Piana, motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising the flame retardant substances known in the art as being functionally equivalent and predictably suitable for use in forming such a flame retardant coating.
Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Piana as applied to either claim 1 or 16 above, and further in view of United States Patent Number 3,707,385 (hereinafter “Kraemer”).Regarding claims 9 and 24 	The limitations for claims 1 and 16 have been set forth above.  In addition, the combination of Kim and Piana does not explicitly teach the silicate compound is selected from the group consisting of potassium silicate, tetraethyl orthosilicate, and combinations thereof. 	Kraemer teaches flame and fire resistant compositions containing a silicate compound which is useful in coating wooden substrates (abstract and column 1, line 70 through column 2, line 4).  Kraemer teaches the silicate compound includes an alkali silicate solution of potassium silicate (column 4, lines 70-73).  Therefore, Kraemer .
Claim 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Piana as applied to claim 42 above, and further in view of United States Patent Number 4,212,920 (hereinafter “Seamans”).Regarding claim 53 	The limitations for claim 42 have been set forth above.  In addition, the combination of Kim and Piana does not explicitly teach the flame retardant coating (top coat) 600 further comprises a third sub-layer that is atop the second sub-layer, the third sub-layer comprising an organic component in an amount of at least 40 wt% based on the total dry weight of the third sub-layer.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional flame retardant coating to improve the flame retardant capabilities of the flame retardant panel, since it has been held that mere duplication of parts has no patentable .
Claims 67, 68, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Piana as applied to either claim 1, 16, or 69 above, and further in view of United States Patent Application Publication No. US 2017/0165710 (hereinafter Regarding claims 67, 68, and 70 	The limitations for claims 1, 16, and 69 have been set forth above.  As previously noted, Piana teaches one or more stability enhancing agents may be employed in the composition and includes a combination of nonionic surfactants (dispersant) and anionic surfactants (dispersant) (paragraphs [0248] – [0252]).  Piana teaches examples for the nonionic dispersants include polyoxypropylene-polyoxyethylene copolymers (PLURONICTM polyols) (propoxylated ethoxylated linear alcohol) (paragraphs [0251] and [0253]), and examples for the anionic surfactants (paragraph [0252]). 	Piana does not explicitly teach the anionic surfactants comprises sodium polyacrylate. 	Arriaga teaches a coating composition for a substrate (abstract).  Arriaga teaches the composition may include an optional rheological modifier that may increase the viscosity of the composition, help improve the stability of an emulsion (analogous to the stability enhancing agents or dispersants disclosed by Piana), etc. (paragraph [0114]).  Arriaga also teaches the rheological modifiers include a carboxylated vinyl polymer, such as polyacrylic acids and their sodium salts (Id), which corresponds to the claimed ionic dispersant comprising sodium polyacrylate.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the anionic surfactant (dispersant) from the composition of Piana with the sodium polyacrylate of Arriaga to modify the rheological properties of the composition to improve the stability of the components in .
Response to Arguments
Applicant’s arguments, filed on 12 May 2020 and 10 June 2020, with respect to the rejections of the claims as detailed in the Final Rejection filed on 11 March 2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783